DETAILED ACTION
Claims 1-20 are pending.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “oil pump 230” in figure 1, See applicant’s filed specification paragraph 0141; “a first portion that is opposite to the end shaft support portion,” See applicant’s filed specification paragraph 0017.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Compressor with a Discharge Muffler Supporting a Rotating Shaft, Fixed Scroll, and Lubricant Oil Pump.”

Claim Objections
Claims 19 and 20 are objected to because of the following informalities:
Claim 19 recites “the oil supply path of the rotary shaft,” (Claim 19, lines 2,3) which has antecedent basis from “the rotary shaft defines a first oil supply path,” (Claim 1, line 11). Change the limitation to “the first oil supply path” to maintain consistent terminology in the claims.
Claim 20 recites “the oil supply path,” (claim 20, lines 2, 4).  The claim describes oil supply due to a differential pressure which describes oil flow on the outlet side of the oil pump. Therefore “the oil supply path” is implicitly “the first oil supply path” of Claim 1 (claim 1, line 11). Change the limitation to “the first oil supply path” to maintain consistent terminology in the claims.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 recites “a first portion that is opposite to the end shaft support portion through the oil supply path of the rotary shaft.” It is unclear what is meant by that limitation of the claim. Since the term “a first portion” is defined in the specification to any particular structure, there are multiple interpretations to how to interpret the language. It is also unclear what is meant by the term “opposite.  The “end shaft support portion” is element 224 which is the bottom internal face of the oil pump 230 (See fig 5, para 00170). The oil path of the shaft 126a passes through the oil pump 230 until it meets the end shaft support portion 224. Therefore every element which receives oil and is above the bottom face of the oil pump 230 could be “a first portion.” What is “a first portion” (for instance the following elements all receive oil and are opposite the shaft support and could meet the recitation in claim 19, Fig 1 passages 128a, 128b, 128c, 128d, 128e, chamber S2, space v2, pump space 212).  
In a first interpretation, is applicant claiming that oil is passing through the pump into a first portion of the oil supply path of the shaft?  Or in a second interpretation, is applicant claiming that oil passes from the pump into a portion of the pump apparatus that is down stream of the supply shaft of the rotary shaft. For the limited purpose of examination claim 19 will be interpreted as: 
“The compressor of claim 18, wherein an oil that is received into the end shaft support portion is supplied though the oil supply path of the rotary shaft to a first portion of the compressor.”
 Since the intended limits of the claim are unclear, the claim is rejected for indefiniteness.   Claim 20 is correspondingly rejected due to its dependency from claim 19.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2017/0306964).

Regarding claim 1, Kim discloses a compressor comprising: a case (fig 2, case 1, para 0031) that defines an oil space (oil storage space 1b, para 0047); a driving motor (motor 2, para 0031) that includes a stator (stator 21, para 0034) disposed in the case and a rotor (rotor 22, para 0037) disposed in the stator, wherein the rotor is configured to rotate in the stator; a centrifugation space (second space S2, para 0031) that is defined in the case by a first side of the driving motor and the case (second space S2 is on the upper side of case and motor), and that is configured to permit centrifugation (centrifugation is an inherent property of the motor rotor being in contact with space S2, applicant’s filed specification para 00186 indicates that centrifugation occurs when the upper side of the driving motor rotates; See MPEP 2112; 102 rejection when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic) of a compressed refrigerant (refrigerant in S2, para 0069) and a lubricant oil (oil and refrigerant mixed in space S2, para 0084); a discharge pipe (discharge pipe 16, para 0033) that is disposed at the case and configured to discharge the refrigerant from the centrifugation space to an exterior of the case; a rotary shaft (rotational shaft 5, para 0031) that is coupled to the rotor and configured to rotate based on rotation of the rotor (motor 2 drives the shaft 5, para 0066), wherein the rotary shaft defines a first oil supply path (oil supply passage 5a, para 0062); a compression portion (scroll compressor 3, para 0065) that is disposed at a second side of the driving motor (compressor 3 is on opposite side of motor 2 from the second space S2) that is opposite to the first side of the driving motor, wherein the compression portion is configured to compress the refrigerant based on rotation of the rotary shaft (para 0031, 0065); a pump (oil pump 922, para 0088) assembly that is configured to rotate with the rotary shaft (oil pump uses rotational force of the shaft 5, para 0090) and pump the oil based on the rotation of the pump assembly (oil pump may be a trochoid gear pump, para 0090); and an oil pickup (suction opening 925a, para 0090) that defines a second oil supply path (oil supply path to the inlet of gear pump from the oil sump, para 0088-0090) between the pump assembly and the oil space of the case (id.). 
Regarding claim 2, Kim discloses the compressor of claim 1, wherein the compression portion includes a muffler (discharge cover 34, para 0044-0047; examiner notes that discharge cover 34 is in the same configuration as applicants muffler 170, See applicant’s specification para 0141) that is configured to receive the compressed refrigerant that is discharged from the compression portion (discharge cover 34 receives discharge opening 322a, para 0047), and wherein the compression portion is configured to guide the compressed refrigerant to the discharge pipe (discharge cover 34 guides refrigerant through 324a which leads upward to discharge pipe 16, para 0048-0049). 
Regarding claim 3, Kim discloses the compressor of claim 2, wherein the compression portion further includes a fixed scroll (fixed scroll 32, par 0054) and an orbiting scroll (orbiting scroll 33, para 0054) that is configured to orbit with respect to the fixed scroll and compress the refrigerant based on orbiting of the orbiting scroll with respect to the fixed scroll. 
Regarding claim 4, Kim discloses the compressor of claim 3, wherein a shaft support portion (second shaft accommodating portion 328, para 0059) of the fixed scroll is disposed at a center of the fixed scroll (portion 328 is the center of fixed scroll 32, para 0033, 0059) and receives the rotary shaft through the shaft support portion of the fixed scroll, and wherein the shaft support portion of the fixed scroll includes a first boss that protrudes toward the oil space of the case (a protrusion on portion 328 is depicted, see annotated drawing below).

    PNG
    media_image1.png
    753
    614
    media_image1.png
    Greyscale

Annotation on Kim Fig 2 
Regarding claim 5, Kim discloses the compressor of claim 4, wherein a pump holder portion (See annotated drawing below) is defined at a center of the muffler (See drawing below, the portion is at the center of discharge cover 34) and recessed toward the driving motor, and wherein the pump assembly is disposed in the pump holder portion (oil pump 922 is within the diameter enclosed by the recess of discharge cover 34, See drawing below). 

    PNG
    media_image2.png
    352
    642
    media_image2.png
    Greyscale

Annotations on cropped figure 2 Kim
Regarding claim 6, Kim discloses the compressor of claim 5, wherein a shaft support portion (cover 34 contacts shaft 5 at the pump holder portion, See annotated drawing below) of the pump holder portion is disposed at a center of the pump holder portion (shaft 5 is at the center of the cover 34) and receives the rotary shaft through the shaft support portion of the pump holder portion (See annotated drawing below), and wherein the shaft support portion of the pump holder portion includes a second boss that protrudes toward the driving motor (cover 34 protrudes toward the motor at a slight angle, See annotated drawing below). 

    PNG
    media_image3.png
    352
    642
    media_image3.png
    Greyscale

Annotations on cropped figure 2 Kim
Regarding claim 16, Kim discloses the compressor of claim 3, wherein the rotary shaft includes: a motor coupling portion that is coupled with the driving motor (the portion of shaft 5 which is on the inner diameter of rotor 22; See annotated drawing below); a main bearing portion (main bearing portion 51 of shaft 5 which is within main bearing first shaft accommodating proportion 316, para 0041) that extends from the motor coupling portion; an eccentric portion (eccentric portion 53 of the shaft 5, para 0054) that extends from the main bearing portion and is coupled with the orbiting scroll; a sub bearing portion (sub bearing 52 of the shaft 5, para 0059) that extends from the eccentric portion; and a pump coupling portion (portion of shaft 5 which is within oil pump 922, para 0090; see annotated figure below) that extends from the sub bearing portion and is coupled with the pump assembly. 


    PNG
    media_image4.png
    753
    637
    media_image4.png
    Greyscale

Annotations on Kim figure 2
Regarding claim 17, Kim discloses the compressor of claim 16, wherein the motor coupling portion, the main bearing portion, the sub bearing portion and the pump coupling portion are coaxial (fig 2 depicts the portions of shaft 5 as coaxial; See figure at claim 16 above), and wherein the  pump coupling portion has a smaller outer diameter than the motor coupling portion (fig 2 depicts it with a smaller diameter, See figure at claim 16 above), the main bearing portion, and the sub bearing portion. 
Regarding claim 18, Kim discloses the compressor of claim 16, wherein the pump assembly includes pump housings (See annotated drawing below) that have a pumping space (See annotated drawing below) that receives an oil pump (oil pump 922, para 0090), and wherein an end shaft support portion (top surface of pump housing 925 abuts shaft 5, para 0090) is defined abutted to the pumping space inside the pump housings. 


    PNG
    media_image5.png
    525
    718
    media_image5.png
    Greyscale

Annotations on cropped figure 2 Kim
Regarding claim 19, Kim discloses the compressor of claim 18, wherein an oil (oil in pump 022, para 0085-0090) that is received into the end shaft support portion is supplied [[through the oil supply path of the rotary shaft]] to a first portion (See annotated drawing below) [[of the compressor]]. 

    PNG
    media_image6.png
    525
    718
    media_image6.png
    Greyscale

Annotations on cropped figure 2 Kim
Regarding claim 20, Kim discloses the compressor of claim 19, wherein the compression portion includes a back pressure chamber (back pressure chamber V1, para 0071) that has a pressure lower than the oil supply path (back pressure chamber V1 has an lower pressure than oil supply passage 5a, in order for it to receive higher pressure oil from pipe 921, para 0107), and wherein the oil is supplied to the first portion based on  a differential pressure between the oil supply path and the back pressure chamber (back pressure chamber V1 is a lower pressure in order to receive oil, para 0107) and  a pumping pressure of the pump assembly (pump 922 forcibly pumps oil, thereby creating high pressure oil, para 0088). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Jeon (US 2019/0309753; applicant’s foreign filing date is 5 November 2019, Jeong was published on 10 October 2019).
Regarding claim 7, Kim discloses the compressor of claim 6. Kim does not disclose wherein at least a portion of the first boss is inserted into the second boss, and wherein the first boss and the second boss are at least partially overlapped with each other. 
Jeon teaches a scroll compressor with a shaft (fig 1, shaft 50) supported by a fixed scroll (first scroll 32, para 0033) which is in turn supported by the discharge cover (discharge cover 34, para 0037) wherein at least a portion of the first boss (fig 4, sub bearing hole 326a, para 0039; within second shaft receiving protrusion 326, para 0073) is inserted into the second boss (hole 345a, para 0073), and wherein the first boss and the second boss are at least partially overlapped with each other (Fig 1, See drawing below). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to connect the discharge cover to the fixed scroll of Kim in the manner taught by Jeon in order to add a seal between the discharge cover and the fixed scroll (Jeon, para 0072), the additional seal will thereby further prevent leakage of compressed gas on the discharge side of the scroll compressor.

    PNG
    media_image7.png
    453
    592
    media_image7.png
    Greyscale

Jeon, Fig 4
Regarding claim 8, Kim discloses the compressor of claim 7, wherein the pump assembly includes: an oil pump (Kim, oil pump 922, para 0090) that is connected to the rotary shaft; and pump housings (See annotated drawing at claim 18) that receive the oil pump. 
Regarding claim 9, Kim discloses the compressor of claim 8, wherein the pump housings includes: an upper housing (Kim, pump housing 1, See annotated drawing at claim 18) that is inserted into the pump holder portion of the muffler (Kim, pump housing one is within an indentation of discharge cover, See annotated drawing at claim 6); and a lower housing (Kim, pump housing 2, See annotated drawing at claim 18) that is coupled with the upper housing. 

Allowable Subject Matter
Claims 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The claimed structure clarifies the structure shown in applicant’s drawings figures 2 and 5 filed 20 October 2020. The prior art does not disclose in Claim 10 “a third boss that protrudes toward the driving motor.” The third boss is a component of the oil pump housing; it’s purpose appears to be an alignment fitting into the fixed scroll (See Applicant’s fig 2’ para 0027-0028, 0166-0169). The alignment function appears to be critical. The sum of these limitations is not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements.
	Pertinent prior art references are also included below.
	Matsui (US 2019/0195224), Wakamura (WO 2017/158809), and Kobayashi (EP 1956244), disclose scroll compressors with relevant oil pumps, however none of the examples disclose the compression portion on the second side of the motor in claim 1. Furthermore it would not be obvious to combine references in an effort to meet the claimed elements.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (US 2022/0178371) has a similar arrangement of the muffler supporting the fixed scroll. However it does not have a qualifying prior art date.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY S LEE/Examiner, Art Unit 3746     
                                                                                                                                                                                                   /BRYAN M LETTMAN/Primary Examiner, Art Unit 3746